 CILandWILLIAM G. CHURCHESIn the Matter of DENVER BUILDING AND CONSTRUCTION TRADES COUN-CILand C. J.ST. PETERIn the Matter of DENVER BUILDING AND CONSTRUCTION TRADES COUN-CILandP. B. IMESCases Nos. 30-CC-5, 30-CC-6, and 30-CC-7.Decided June 16, 1950DECISION AND ORDEROn August 8, 1949, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practice alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter the General Counsel and the Respondentfiled exceptions to the Intermediate Report and supporting briefs.The requests for oral argument made by the General Counsel and theRespondent are hereby denied, inasmuch as the record and the briefs,in our opinion, adequately present the issues and the positions of theparties.The Board has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase.It hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner only insofar as they are consistent withthis Decision and Order.As indicated in the Intermediate Report, the parties stipulated thefollowing facts : During the calendar year 1948, Churches,a generalcontractor operating within the State, constructed six residences inDenver which were valued at, and sold for, approximately $90,000.Construction materials utilized by Churches in the same period costapproximately $30,000.Of this amount, $20,000 represented the costof materials purchased by Churches, and $10,000 the cost ofmaterialpurchased by his subcontractors. In the case of both Churches and his90 NLRB No, 66.378 DENVER BUILDING AND CONSTRUCTION TRADES COUNCIL 379subcontractors, 60 percent of these amounts represented the cost ofthe materials which, although obtained from local suppliers, origi-nated outside the State.From January 1 to June 1, 1949, Churchespurchased materials in the amount of approximately $12,000, of whichsum 60 percent originated outside the State, although purchasedlocally.Imes & Ramstetter, herein called Imes, is a contractor engaged inplastering.During the year 1948, Imes' gross business conductedwithin the State amounted to approximately $49,000, of which amountapproximately $11,000, represented purchases of building materialsand supplies.Of the $11,000, approximately 60 percent representedthe cost of building. materials and supplies originating from pointsoutside the State, although purchased locally.St. Peter is a contractor engaged in the business of roofing, lathing,and plastering.During the year 1948, St. Peter's gross business con-ducted within the State was $97,508, of which amount $32,590 repre-sented purchases of building materials and supplies.Approximately60 percent of the latter sum represented local purchases which origi-nated outside the State.Angerman Sheet Metal Works, Inc., herein called Angerman,l isengaged in business as a sheet metal and heating contractor.Duringthe fiscal year, April 1, 1948, to March 31, 1949, Angerman purchasedmaterials valued at approximately $189,000.About $54,000 worth ofsaid materials were purchased and shipped from points outside theState.During the calendar year 1948, Churches paid Angerman$3,907 for subcontracting work.Of this amount $1,562 or 40 percent,represented the cost of materials installed by Angerman in Churches'buildings.Of the $1,562, in excess of 50 percent represented buildingmaterials and supplies originating outside the State.2On these commerce. facts, we are of the opinion that jurisdictionshould not be asserted.Both Churches and his subcontractors, en-gaged in the construction of small residences within the State, pur-'Angerman is not a charging party.The record is not clear as to whether the subcon-tractors of Churches on the six residences completed in 1948, referred to above, includedImes&Ramstetter and St.Peter.8The stipulation is silent as to commerce data with respect to the construction involvedherein known as the Xavier Street project which began late in 1948.At the hearing,Churches testified that, in addition to the 4 building units on which construction was thengoing on, be planned to add it 5 family unit and 15 single units.Churches testified that,as planned,the project would be valued at $240,000,of which amount$80,000 would repre-sent the cost of building materials and supplies to Churches.However, as of the time ofthe hearing,only 1 of the 4 original units had been completed. ' It appears from the recordthat the ultimate extent and the cost of the project are speculative.For this reason, theTrial Examiner did not predicate his commerce findings upon the future plans of Churches,but relied entirely upon the volume of business engaged in by Churches and his sub-contractors in the most recent annual periods set forth in the stipulation.The GeneralCounsel's exception to the Trial Examiner's failure to incorporate in 'his findings the testi-mony of Churches relative to future operations is therefore without merit. 380.DECISIONS OF NATIONAL LABOR RELATIONS BOARDchased all their materials locally, with the exception of Angermanwhose connection with Churches, as shown by the business clone in 1948,was insubstantial.We conclude, therefore, that while the operationsof Churches and his subcontractors are not unrelated to commerce,they are essentially local in character, and their interruption by a labordispute could, at most, have only a very remote and insubstantial effecton commerce.3Our dissenting colleague would, however, assert jurisdiction here.He would have the Board exercise the commerce power fully by assert-ing jurisdiction in this and in all other cases in the building and con-struction industry, absenta de minimisflow of materials.He urges,in this connection, that because the building and construction industryis characterized by relatively small business units, we must take for ourpolicy-criterion in matters of jurisdiction, the sizable annual aggregateof business in the industry'Yet, nowhere in the legislative historyof the amended Act or in Board decisions, do we find support for thisview.The same logic would extend the Federal power to the cornergrocer, the neighborhood druggist, and the local restaurant, for each ispart of an industry which, in aggregate has an undeniably substantialeffect upon interstate commerce.Indeed, we fail to see how any busi-ness enterprise, however purely local in character, would then befree from Federal regulation.5.Nor are we impressed by the related argument that because Con-gress was concerned with certain practices of labor organizations inthe building and construction industry, it intended that we indis-criminately exercise jurisdiction over every building contractor what-ever the scope and size of the operation.From the outset we haverecognized and given effect to the legislative intent to proscribe cer-tain unfair labor practices by. labor organizations in this industry.In so doing, however, we did not then nor do we now regard Congressas having ordered this Board, in the building and construction indus-try, to cease to exercise a function inherent in the administrative proc-ess, i. e., to temper power with policy considerations in appropriate cir-cumstances 6 Indeed, in the very cases cited by the dissent as the high-3Building and Construction Trades Councilof Pittsburgh,Pennsylvania,A. F. of L.,et at.(George Petredis and William S. Fryer),85 NLRB 241 ;Walter J. Mentzer,,82 NLRB 389 ;Row ConstructionCompany,88 NLRB580;Denver Building and Construction TradesCouncil(B.W. Fellers, Inc.),88 NLRB 1321.*The factor of aggregate effect on commerce is relevant in establishing the Board'splenary commerce power underthe Act.It is not,however, determinative of the questionof whetherjurisdiction should be exercised in any givencase.SeeWalter J. Mentzer,supra;Building and Construction Trades Council ofPittsburgh,Pennsylvania,A. F. of L.,et at.(George Petredis and WilliamS. Fryer),supra.The Board believesthat budgetarylimitations,as well asthe need toavoid diffusionof its time and energy,also justify it in not asserting jurisdiction to the maximum permis-sible under the constitution.4 See.Haleston Drug Store,Inc.,86 NLRB 1166. DENVER BUILDINGAND CONSTRUCTION TRADES COUNCIL 381water mark of Board consistency with legislative intent, far fromenunciating a rule of blanket jurisdiction, we set forth that it wouldaccord with the intent of Congress and effectuate the policies of theamended At to assert jurisdiction over cases involving the local con-struction industry,"where interference therewith would have a sub=stantial effect on interestate commerce."[Emphasis supplied.]Consistent with this test, we have invoked our administrative dis-cretion in this and related industries on a case to case basis, assertingjurisdiction where the facts pointed to a direct and substantial effecton commerce, though the operations involved were, in isolation, in-trastate;" and declining to assert jurisdiction where the facts pointedto a remote and insubstantial effect on commerce.° Similarly, whenconfronted with essentially small or characteristically local enter-prises, whatever the industry, the Board has refrained from assertingthe Federal power where to do so, in its opinion, would exceed thebounds of wisdom and fail to effectuate the policies of the Act 104United Brotherhood of Carpenters and Joiners of America, DistrictCouncil of KansasCity,Missouri,and Vicinity, A. F. of L., et at. (Wadsworth Building Company,Inp.,.c(ndKlassenctHodgson, Inc.),81 NLRB 802, 804. In certain representationcases involvingthe building materials industry cited by the dissent, such asJ.H. PattersonCo., 79NLRB 355 andAkron Brick & BlockCo., 79 NLRB 1253, the Board indicatedas an addi-tional reason for assertingjurisdiction,that jurisdiction had been assertedin the buildingand construction industry.Viewed in its context, this statement was intended to conveynothing more than that the Board had abandoned its Wagner Act rule of notcustomarilyassertingjurisdiction in this industry at all.The Board did not, however, inthis lineof cases,imply that it would assert jurisdiction merely because the casearose in thebuildingand construction or related industries.SeeLocal 74, UnitedBrotherhood ofCarpenters and Joiners of America, A. F. of L.,at al.(Ira A.Watson d/b/aWatson'sSpecialty Store),80 NLRB 533, 534, footnote 1. Cf. MakinsSand & Gravel Co., Inc.,85 NLRB 213,where a majority of the Board,includingour dissenting colleague,declinedto assertjurisdiction.e International BrotherhoodofElectricalWorkers, Local 501, A. F. of L. (SamuelLanger),82 NLRB 1028, involving a small residence but with directinflow of materialsand contractors operating in more than one State ;Denver Buildingand ConstructionTradesCouncil,et at.(Earl C. Gould and John C. Preisner d/b/a Gould & Preisner),82NLRB 1195, involving small projects as to which the charging party's operations wereslight, but the charging party's business in general depended upon a substantial directinflow of materials ;Denver Building and Construction Trades Council, et at. (The GraumanCompany),87 NLRB 215, involving the installation of a soda fountain in a local store,but directly affecting the operations in general of the charging party, itselfin interstatecommerce.O Building and Construction Trades Council of Pittsburgh, Pennsylvania, A. F. of L.,et al.(George Petredis and William S. Fryer), supra,involving a local theatre as to whichthe materials used by the contractorwere purchased locally, though originating in partoutside the State with one insubstantial exception, and the charging party'sbusiness'was relativelysmall;Walter J. Mentzer, supra,involving an apartmenthouse asto whichthe materials used were purchased locally, though originating in part outside the State,and the charging party's business was relatively small ;Row Construction Company, supra;involving small municipal buildings as to which the materials used were purchased locally,though originating in part outside the State and the charging party'sbusinesswas rela-tively small ;Denver Building and Construction TradesCouncil(B.W. Fellers, Inc.), supra,Involving a local contractor engaged principally in residential construction as to whichvirtually all the materials used were purchased locally, though originating in part outsidethe State.10 See, for example,Waitressesand Cafeteria Workers, Local No.305, et al.(HalestonDrug Stores,Inc.), supra; Local 905 of the Retail ClerksInternationalAssociation (AFL), 382DECISIONS OF NATIONAL LABOR RELATIONS BOARD"When the conduct of an enterprise affects commerce among theStates," in the words of the Supreme Court, "is a matter of practicaljudgment not to be determined by abstract notions."Our dissenting colleague prescribes that the Board exercise its powerin this industry wherever "reasonably practicable."Unless the quotedphrase has subtleties which we do not discern, this, we believe, isthe,very course that the Board has followed.On the facts of this case and in the light of the foregoing consid-erations, we find that it would not effectuate the policy of the Act toassert jurisdiction in' the instant proceeding, and we shall, therefore,dismiss the complaint.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued hereinagainst the Respondent, Denver Building and Construction TradesCouncil, be and it hereby is, dismissed.MEMBER REYNOLDS,dissenting :I am constrained to disagree with the action taken herein by mycolleagues.Because I deemed myself bound by the majority decisionin theMentzerease '12 I have refrained from dissenting in several recentcases 13 involving the building and construction industry where theBoard has refused to exercise jurisdiction.However, a careful reex-amination ofallthe cases concerning this or closely related industriescompels my reluctant conclusion that the Board's rulings reflect seriousinconsistencies 14I therefore deem it necessary to indicate why Iet at.(H. TV. Smith d/b/a A-1 Photo Service),83 NLRB 564;BangorAuto Body Shop,82 NLRB 688;Superior Baking Company,86 NLRB 912;Pearl BookbindingCo., Ina.,ST NLRB 1554;Quigley's Department Store, No.3, 89 NLRB 381 ;Golden Seal Farina,Inc.,89' NLRB 440.11Polish 2Vational Alliance v.N. L. R. B.,322 U. S.643, 650."'See footnote3,supra."Building and Construction Trades Council of Pittsburgh,Pennsylvania,AFL, et at.(George Petredis and WilliamS. Fryer),footnote3, supra;Las VegasLumber Company,88..NLRB 9;Row Construction Company,88 NLRB 580;Denver Building and ConstructionTrades Council(B.W. Fellers, Inc.),88 NLRB 1321.14The Board has assertedor refusedto assertjurisdictionin this industryupon coin.lnerce factorsthat affordno real basisfor distinction.Reference herein is made only tosomeof the outstanding examples among innumerablecasesthat mightbe mentioned.Thus the Board exercised jurisdictionin :Central Sash and DoorCompany,77 NLRB418;J.H. PattersonCo., 79 NLRB 355;John A.Denie'sSonsCo., 86 NLRB 682;Local 7¢United Brotherhoodof Carpenters and Joiners of America, A. F. of L., et at. (Ira A. A.Watson d/b/a Watson'sSpecialtyStore), 80 NLRB 533 ;UnitedBrotherhoodof Carpen-ters and Joinersof America, District Council of Kansas City,Missouri,and Vicinity,A. F. of L.,at al.(WadsworthBuilding Company,Inc., and Klassen h Hodgson, Inc.)..81NLRB 802;International Brotherhood of Electrical Workers,Local 501,A. F. of L.,et al.(Samuel Langer),82 NLRB 1028;DenverBuilding and Construction Trades Council,et al.(Earn C.Gould andJohn C. Preisner, d/b/a Gould & Preisner),82 NLRB 1195) ;Denver Building and Construction Trades Council,et al.(The Grauman Company), 87 DENVER BUILDING AND CONSTRUCTION TRADES COUNCIL 383consider these rulings to be contradictory and to reiterate my positionin as explicit terms as possible.Before the amendments to the Act, the Board did not customarilyexercisejurisdiction over operations in the building and constructionindustry because it did not believe that it would effectuate the poli-cies of the Act to assert jurisdiction over an industry which it viewedas relatively local in character.15Shortly after the passage of theamended Act, however, the Board, in accordance with what it deemedto be the -manifest intent of Congress, asserted jurisdiction in bothrepresentation and unfair labor practice cases arising in this industry.In those decisions the Board did not rely only on its conventionalcommerce factors, but placed emphasis on the fact that the enterprisesconcerned were either a part of the building and construction indus-try or closely allied to it.16Thereafter, the Board only intermittentlyand to a limited extent departed from this view by refusing to exercisejurisdiction over some cases, particularly in representation proceed-ings, in which the enterprises had a close relationship to this industry.17NLRB 755;Lumber and Sawmill Workers Union,Local Union No. 1407 affiliated withUnited Brotherhood of Carpenters and Joiners of America, A. F. of L.,et at. (Santa AnaLumber Company),87 NLRB 937.On the other hand, the Board declined to exercise jurisdiction in :Cordele Sash, Doorand Lumber Company,79 NLRB 578;Texas Construction Material Company,80 NLRB1248;Makins Sand&Gravel Co., Inc.,85 NLRB 213 ;Walter J. Mentzer,footnote3, supra;Building and Construction Trades Council of Pittsburgh,Pennsylvania,AFL, et at.(George Petredis and WilliamS.Fryer),footnote 3,supra;Row Construction Company,footnote 13,supra;Denver Building and Construction Trades Council(B.W. Fellers,Inc.),footnote 13,supra.It should be noted that no distinction is made herein withrespect to the assertion of jurisdiction based upon whether a representation or unfairlabor practice proceeding is involved.It has been a well-established practice for a Board member where he disagrees with adecision to specifically dissent;then,when a similar case arises to indicate that he con-siders himself bound by the majority decision in the earlier case ; and,finallywhen othersimilar cases are presented for Board decision to participate in such cases without furtherattempting to preserve his position.Thus, with respect to the afore-mentioned jurisdic-tional cases,I have noted my dissent in some of them(e.g.,Texas Construction MaterialCompanyandWalter J.Mentzer) ;in others,I have deemed myself bound by prior Boardrulings with which I disagreed(e.g.,Building and Construct-ion Trades Council of Pitts-burgh, Pennsylvania,AFL, et at.(George Petredis and William S. Fryer) ;and in others,Ihave participated with the majority,although I would have been inclined to assertjurisdiction if the facts involved were not similar to previously decided cases where theBoard refused to exercise jurisdiction(e.g.,Makins Sand & Gravel Co.,Inc., and RowConstruction Company).u Johns-Manville Corporation and Johns-ManvilleSalesCorporation,61NLRB 1. ;Brown and Root, Inc., et al.,51 NLRB 820.16 See for example J.H. PattersonCo., footnote 14,supra; Akron Brick & Block Co.,79 NLRB 1253;United Brotherhood of Carpenters and Joiners of America,District Coun-cilof KansasCity, Missouri, and Vicinity, A. F. of L., et at., (Wadsworth Building Company,Inc., and.Klassen & Hodgson, Inc.)footnote 14,supra; Oettinger Lumber Company,81NLRB 632;NationalLumber Co., 82 NLRB 565 ;Spickelmeier Company,etat.,83 NIdtB452;Howard-County Lumber Co., Inc.,86 NLRB 512. See also footnote 3 of the dissentinLiddon White Truck Company, Inc.,76 NLRB 1181.17 See for example,Cordele Sash,Door and Lumber Company,footnoth 14,supra;Richter Transfer Company,80 NLRB 1246;Texas Construction Material Company,foot-note 14,supra;Hanawalt Bros.,80 NLRB 1302;Knoxville Sangravl Material Company,.'Inc.,82 NLRB 1223;Hartman Concrete Materials Company,82 NLRB 1388;The SouthernCompany,82 NLRB 1388;Las Vegas Lumber Company,88 NLRB 9. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, in some of its most recent decisions which involved enter-prises clearly a part of the building and construction industry, theBoard has declined to assert jurisdiction because of the local characterof the operations and their insubstantial effect on commerce.18Thus,the Board is apparently receding from the position adopted shortlyafter the amendments to the Act and, although it is not reverting com-pletely to its former view that all enterprises in the building and con-struction industry are local in character, it is at least limiting theexercise of jurisdiction solely on the ground of the particular com-merce factors in each case. I am unaware of any compelling basis forthis change.In recent building and construction industry cases, my colleagueshave again averted to the long recognized distinction between theBoard's power to take jurisdiction and its discretion to determinewhether the exercise of that power will effectuate the policies of theAct isAt the outset, I wish to state that there is no disagreement as tothe validity of this distinction or that the Board has the power to assertjurisdiction in this industry. In fact, it is quite clear that under, thecommerce provision the Board had this power under the Act beforethe amendments.20However, I differ from my colleagues as to theextent to which the Board in its discretion should utilize its power withrespect to the building and construction industry in order to effectuatethe policies of the amended Act.The 80th Congress recognized that the Board always had the powerto assert jurisdiction over this industry.Furthermore, Congress wasfully cognizant of the Board's refusal to exercise its power in the past,but nevertheless expressed a clear mandate that such power be used inorder to reach and eliminate certain practices which were considereddetrimental to the public interest.21In so doing, Congress was wellaware not only of the peculiarly local characteristics of the industry,but also of its great impact upon interstate commerce.18Walter J. Mentzer,footnote 3,supra; Building and Construction Trades Council ofPittsburgh, Pennsylvania, AFL, et al. (George Petredis and William S. Fryer),footnote 3,supra; Row Construction Company,footnote 13,supra;Denver Building and Construc-tion Trades Council (B. W. Fetters, Inc.),footnote 13,supra.19 [bid, footnote S.supra.s°Polish National Alliance v. N. L. R. B.,322 U. S. 643 (1944);N. L. R. B. v. Fainblatt,306 U. S. 601 (1939);N. L. R. B. v. Jones & Laughlin Steel Corp.,301 U. S. 1 (1937). Itshould be noted that when the Board declined to assert jurisdiction over the building andconstruction industry before the amendments to the Act, it did so not because of any lackof power, but because it did not believe it would effectuate the policies of the Act to exerciseits power.Note also the statement of the Board inOzark Dam Constructors,77 NLRB1136, 1138, to the effect that our abstention from exercising our jurisdiction in constructioncases was a matter of administrative choice and not of legal necessity.21SeeLocal-711, United Brotherhood of Carpenters and Joiners of America, A. F. of L.,et al.(Ira A.Watson d/b/a Watson'sSpecialty Store),footnote 14,supra; United Brotherhood ofCarpenters and Joiners of America, District Council of Kansas City, Missouri, and Vicinity,A. F. of L., et al. (Wadsworth Building Company, Inc., and Klassen h Hodgson, Inc.),footnote 14,isspro. DENVER BUILDING AND CONSTRUCTION TRADES COUNCIL 385,It cannot be gainsaid that the operations of a considerable number-of contractors in the industry are individually rather small ; however,..it likewise cannot be denied that the effect on commerce is very great;for in 1946 the total volume of new construction in the United States.was over ten billion dollars 22These figures lead to the conclusionaptly put it, "what affects the building industry in a given community,,.affects interstate commerce and that the total effect of a ten billiondollar industry on interstate commerce is obviously very appreciable...One small stoppage may 'not have an immediately perceptible effectupon the flow of the whole stream. But many small stoppages willhave such effect." 23My colleagues now apparently construe Congres-sional intent with regard to the building and construction industry asmerely indicative of a reaffirmation of the Board's power to assert-jurisdiction.I would not so construe it. I believe that the intent ofCongress should be interpreted as expressive of a sanction to exercisethe power inthisindustry wherever reasonably practicable because ofits appreciable effect on commerce; therefore, the Board's original ap-proach of not confining its jurisdictional determinations in this in-dustry to its usual commerce criteria was more nearly in accord withthis interpretation of Congressional intent.It is true that in dealing with the commerce question, the UnitedStates Courts of Appeal have been concerned primarily with the power-of Congress to regulate labor practices in this industry.24However,,in my opinion, the same factors which have led the Courts to concludethat Congress not only has the power, but also has chosen to exercise it,..are equallypersuasive as reasonswhy theBoard should utilize the .power to the fullest possible extent.In view of the special concern Congress had with the building and.construction industry and because of the industry's considerable andfar-reaching effects on commerce,I believe that it would effectuate the.policies of the Act for the Board to exercise its powers fully in assert-ing jurisdiction,absenta de minimisflow of material in commerce..I would therefore assume jurisdiction in this case.22Construction and Construction Materials: Dollar Construction Estimates,1915-46,p. 36 (U. S. Dept. of Commerce, Bureau of Foreign and Domestic Commerce, StatisticalSupp. May 1947).22Shorev.Building and Construction Trades Council of Pittsburgh, Pennsylvania,et al.,.173 F. 2d 678 (C. A. 3, 1949).24United Brotherhood of Carpenters and Joiners of America, A. F. of L.,et at.v. Sperry,.170 F. 2d 863 (C. A. 10, 1948) ; Shore v. Buildingand Construction Trades Council ofPittsburgh, Pennsylvania, et at.,footnote 23,supra; Slater v. Denver Building and Con-struction Trades Council et at.,175 F. 2d 608 (C. A. 10, 1949) :International Brotherhood-of Electrical Workers, Local 501, et at. v. N. L. R. B.,181 F. 2d 34 (C. A. 2).903847-51-vol. 9 0--2 6 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTFor.the General Counsel:Martin Sacks, Esq.For the Respondent:Philip Hornbein, Jr., Esq., Denver, Colo.STATEMENT OF THE CASEUpon charges filed respectively by William G. Churches, C. J. St. Peter, andP. B. Imes, the General Counsel of the National Labor Relations Board, calledherein respectively the General Counsel and the Board, by the Regional Directorof the Seventeenth Region (Kansas City, Missouri), issued his complaint datedMay 24, 1949, against Denver Building and Construction Trades Council, Denver,Colorado, herein called the Council or Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section S (b) (4) (A) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, as amended by the Labor Management Rela-tions Act, 1947, 61 Stat. 136, herein called the Act. Copies of the charges andthe complaint, together with notice of hearing, were duly served upon theRespondent.With respect to unfair labor practices, the complaint alleged that Respondent"has engaged in, and is engaging in, and by picketing, orders, instructions, direc-tions, and like or related acts, induced and encouraged, and is inducing andencouraging employees of Churches, various subcontractors, and other personsin and near Denver, Colorado, to engage in a strike or a concerted refusal, inthe course of their employment, to handle or work on any goods, articles, ma-terials, or commodities of, or to perform services for their employers, an objectthereof being to force or require Churches, his subcontractors, and other per-sons to cease doing business with C. J. St. Peter and Imes and Ramstetter," allin violation of Section 3 (b), subsection (4) (A) of the Act.In its duly filed answer, Respondent admitted the placing of a picket on thepublic highway adjoining the premises involved, but denied the allegations ofunfair labor practices, and moved for the dismissal of the complaint on variousgrounds set forth with particularity under Section III, B of this Report, togetherwith rulings thereon.Pursuant to notice a hearing was held at Denver, Colorado, on June 21, 22,1949, before the undersigned Trial Examiner duly designated by the Chief TrialExaminer.The General Counsel and the Respondent were represented by coun-sel and participated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.After the taking of the evidence, the undersignedgranted the General Counsel's motion to conform the pleadings to the proof informal matters, and reserved ruling on Respondent's motion to dismiss the com-plaint for insufficiency of proof.This latter motion is disposed of in accordancewith the findings of fact and conclusions of law made below. The parties arguedbriefly before the Trial Examiner at the close of the hearing, and have filedbriefs with the undersigned.Upon the entire record in the case, and from my observation of the witnesses,I, the undersigned Trial Examiner, make the following: DEINVER,BUILDING AND CONSTRUCTION TRADESCOUNCIL387FINDINGS OFFACT1.COMMERCE ; THE BUSINESS OF THE EMPLOYERSBy stipulation of the parties the following are the facts :William G. Churches, herein called Churches, is engaged in the business ofgeneral contracting in Denver, Colorado.During the calendar year of 1948,Churches constructed six residences in Denver, which were valued at and soldfor approximately $90,000,Construction materials utilized. by Churches during the year 1948 cost approx-imately $30,000.Of this amount; representing the cost of materials purchasedby Churches as well as by his subcontractors, 60 percent represents the costof materials which, although purchased from local suppliers, originate in Statesother than the State of Colorado. The materials having such out-of-State originwere chiefly lumber, hardware, paint, steel products, glass, plumbing materials,linoleum, electrical equipment, insulating material, and plastic tile.Of the $30,000 worth of building materials and supplies utilized by Churchesin his construction business during the year 1948, in addition to the materialsand supplies listed above as having been directly purchased by Churches, approxi-mately $10,000 represents building materials purchased directly by subcontractorsfor use on Churches' buildings.During the year 1948, the total amount paid byChurches for building materials and to subcontractors was $55,000.Among thesubcontractors used by Churches during said year was the Angerman Sheet MetalWorks, Inc., to whom Churches paid $3,907. Of this latter amount $1,562 or 40percent, represents the cost of materials installed by Angerman in Churches'buildings.Of the amount of $1,562, in excess of 50 percent represents buildingmaterials and supplies originating outside the State of Colorado.Imes and Ramstetter herein called Imes, is a partnership engaged in plasteringsubcontracting with its principal place of business in Denver, Colorado.Duringthe year 1948, Imes' gross business amounted to approximately $49,000, of whichapproximately $11,000 represents purchases by it of building materials and sup-plies.Of said amount of $11,000, approximately 60 percent represents buildingmaterials and supplies originating from points outside the State of Colorado.C. J. St. Peter, an individual doing business as Pierre Roofing Company at Den-ver, Colorado, herein called St. Peter, is engaged in the business of roofing, lathing,and plastering subcontractors.During the year 1948, the. gross value of St.Peter's business was $97,508, of which $32,590 represents purchases of buildingmaterials and supplies.Of the amount of building materials and supplies pur-chased from local suppliers, approximately 60 percent represents shipments, fromsources outside the State of Colorado.Angerman Sheet Metal Works, Inc., herein called Angerman, is engaged in thebusiness of a sheet metal and heating contractor, with its principal place ofbusiness in Denver, Colorado.During the fiscal year April 1, 1948, to March 31,1949,Angerman purchased materials valued at approximately $189,000.Ap-proximately $54,000 of said materials were purchased and shipped from pointsoutside the State of Colorado. 388DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the basis of the foregoing stipulated facts, it is found, contrary to the con-tentions of Respondent, that Churches, Imes, C. J. St. Peter, Angerman, and eachof them, are engaged in commerce within the meaning of the Act. (SeeSlaterv.Denver Building and Construction Trades Council,.(C. A. 10) Case No. 3812,decided July 6, 1949.) It would not in my opinion effectuate the policies of theAct toassertjurisdiction on the facts of this case, but this being a matter ofpolicy is best left to the determination 'of the Board itself.II.THE LABOR ORGANIZATION INVOLVEDDenver Building and Construction Trades Council,an unincorporated associa-tion composed of local unions representing employees in the building trades in-dustry and affiliated with the American Federation of Labor, is a labor organiza-tion within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The factsThis case arises from the Respondent's action in picketing a building construc-tion job in the city of Denver, Colorado. This job involves the construction offour building units on the twenty-seven hundred block of Xavier Street and isreferred to as the Xavier Street project.The general contractor in charge ofthe job is William G. Churches.Work on the Xavier Street project was com-menced in September 1948.In. 1947, while engaged on another construction job,' Churches was approachedon the job by James Bolger, Respondent's president.Bolger asked Churches ifhe was "union" and Churches replied that he belonged to the carpenters union.'There was discussion concerning the other employees on the job and Bolger askedif Churches wanted his name listed in the "union book," presumablyas a unioncontractor?Churches said that he would think it over.In the summer of 1948, while engaged on a construction job at West Thirtiethand Wolf Street in Denver, Churches was approached by a delegate of the paint-ers union, one of the locals affiliated with Respondent, who suggested to Churchesthat the latter discharge the painter then on the job and subcontract the workto a union contractor.Presumably, the painter was nonunion. Shortly there-after certain union contractors visited Churches and submitted estimates on thejob.In December 1948, Clifford Goold, Respondent's business agent, sent Churches amemo which statedinter alia,"I have a report that you have a mix up on 30thand Wolf. Trust you will straighten out same immediately." It is inferred thatthis was a reference to the matter set forth above.In November 1948, Goold visited Churches at the Xavier Street project.Churches testified that Goold told him that it was his, Goold's, job to see con-tractors and "keep them in line" ; that Goold wanted to know if he., Churches, wasgoing to be union or nonunion ; that Goold stated : "Churches, if you declareunion, you have to he union ; if you declare non-union, you have to be non-union.'Churches testified that this conversation occurred at a job on Xavier Street, but sincehe also testified that the Xavier Street project, with which we are primarily concernedhere, was not commenced until September 1948, it is inferred that this conversation relatedto another building project.2The Respondent issues a quarterly publication in which it lists union contractors. DENVER BUILDING AND CONSTRUCTION TRADES COUNCIL 389Think it over" ; that on leaving, Goold said, "If I come out on your job and catchany non-union men on your job, I can picket you." ' This testimony is credited.Admittedly, Goold made no mention of subcontractors during this conversation.Goold's December memorandum, mentioned above, stated in addition to thelanguage already quoted, "You recall my conversation of some weeks ago. Iam sure you did not think I was kidding you." It is inferred that this wasa reference to the conversation which Gold himself had with Churches onthe Xavier Street project.On February 25, 1949, Goold again saw Churches on the Xavier Street project.Accompanying him at this time was the business agent of the roofers union,a local affiliated with Respondent.Churches' version of this meeting, whichthe undersigned credits as substantially accurate, follows:Mr. Goold come in and asked me if I remembered him. I said, "Yes,I do."He says, "Who is doing your plastering?" I told him, "lines andRamstetter."He says, "Are they contracting it?" I told him, "No." Or,he says, "Day work?" I said, "No, contract."He said, "If it's day workeverything will be all right." I said, "No, they are contracting." "Arethe bricklayers," he said, "contracting?" I says, "Go over and ask them."He said, "Well, they are, aren't they?" I didn't answer him. Then heintroduced me to this roofing man and the roofing delegate asked me whowas doing my roofing. . . . I told him, "I am tired of you fellows tellingme all my business. I have told you all I am going to. Find out for your-self if you want to find out who is doing my roofing." . . . Goold askedme, then, he says, that you know that these union fellows got to pay duesin and it is only fair for you to hire union help. I said, "Well, that is upto them, not me." I said, "If we are going to have trouble we might justas well have it."He says, "Churches, it looks like we are going to forceyou to go non-union." "Well," I said, "We are going to have trouble. Youmight just as well send your man out." Goold said, "Well, we are used totrouble so I guess we will have some more of it, then." Then he left.In mid-afternoon of February 28, a single picket appeared on the Xavier'Street project."He got out of his car, put a sign on his back. and started walkingup and down".' The sign bore the following wording :'THIS JOB IS UNFAIR TO THE BUILDING AND CONSTRUCTIONTRADES COUNCIL.Shortly thereaftera man,somewhat dubiously identified as a delegate of theplasterer'sunion,whose name sounded like "Mussolini," drove up in a car,entered the Xavier Street project, and after a short visit to the units underconstruction, left the project.He declined to talk to Churches. Immediately;after this person had left the premises, the two tinners came off the job andasked Churches what was wrong. Churches said be didn't know. One of thetinners shouted at the picket to determine what was wrong.The picket repliedthat the bricklayers were nonunion.Churches replied that the bricklayerswere union, and the bricklayers showed their union cards. According toChurches, a yellow car then drove up and the picket talked to the man in thecar.Then one. of the tinners talked to' the picket.After this second conver-sation with the picket, the two tinners packed their tools and left the job.There3 "Of course,we don't do that," is the balance of this quote.To me, it is unintelligible.4 Churches' testimony. 390DECISIONSOF.NATIONALLABOR RELATIONS BOARDwere no plasterers at work on the job on February 28, the day on which thepicket was placed on the Xavier Street project, and the only persons to quittheir jobs on that date were the two tinners. On the following day, however,the bricklayers, all of whom were union members, failed to report for work.And although the plumbing job had been started, the plumbers thereafter refusedto continue on the job.As of February 28, Churches himself worked on the Xavier Street project,together with his son and nephew ; he also employed three bricklayers.All ofthese persons directly employed by Churches were affiliated with unions.Therest of the work on the project was being done by subcontractors. Imes andRamstetter, the subcontractors in charge of plastering, themselves worked onthe project and, in addition, employed five plasterers. lines and Ramstetterwere known to Respondent as nonunion contractors. They continued to workon the project after February 28, with some delay attributable to the failure ofunion craftsmen to complete their assignments.The tinners working on the-pr oject were employed by subcontractor, Angerman Sheet Metal Works, a unioncontractor.They refused to cross the picket line.The roofing on the projectwas done by subcontractor C. J. St. Peter, doing business as the Pierre RoofingCompany, known to Respondent as a nonunion contractor. St. Peter's employeescontinued on the job despite the picketing of the project.Churches and St..Peter appear on Respondent's unfair list.Work on the Xavier Street project was continuing at the time of the hearing,as was the picketing of the project. Churches testified that of the four housesstarted on this project in the fall of 1948, the work on one had been completed,while work was continuing on the other three.He testified that asp of thepresent time-that is, the time of the hearing-there were four persons atwork on the project, himself and three other carpenters employed by himself.It is assumed that all of these present employees are nonunion, since union.craftsmen normally would not cross the picket line.In addition to the foregoing, the following evidence has bearing on Respondent'spurpose in placing a picket on the Xavier Street project.Harley Diltz, one of the bricklayers employed directly by Churches, testifiedcredibly that on the day the picket was placed on the project, he talked to,Goold who told him that a reason for placing a picket on the project was that,there were nonunion plasterers working on the job.Shortly after the picket was placed on the project, Milton F. Ramstetter, sub-contractor with Phillip Imes, and St. Peter, roofing subcontractor, had a con-versation with Bolger, Respondent's president.Ramstetter testified that duringthis conversation, Bolger, in explaining why the picket was on the job, referredto ex-GI's who "go out to fight something and then they get the kind of a deal likeChurches gives me." " St. Peter testified that during this conversation, Bolgerasked him why he did not join the union, and he, St. Peter, referred to somecomplication he had previously encountered when considering becoming a unioncontractor.St.Peter further testified that Bolger said there wouldn't be anyneed for pickets "if there wasn't guys" like Churches and Ramstetter."Iimagine be included me," St. Peter testified.Goold, questioned concerning Respondent's purpose in placing a picket on theXavier Street project, testified:I discovered that the job, that this job, was not in conformity with therules of the Building Trades Council and . . . therefore, was unfavorable5This testimony,as reported,is on the whole incoherent.Apparently,the picket wasan ex-GI. DERVVER BUILDING AND COINTSTRUCTI0N TRADES COUNCIL 391to our membership, so I placed a picket upon it, notifying the membershipof such.Q. And will you state specifically what conditior_s you considered to beundesirable at the job?A. There were non-union men working on the job.Questioned concerning Respondent's contention that substandard wages werebeing paid on this project, Goold testified :We are prepared to try to show that. I don't have any record to provethat.I was satisfied in my own mind that that condition existed and thatwas part of my reason for placing the picket.Q. And you discovered that condition existed?A. I was satisfied, that is right.The following examination ensued on the question of whether or not a reasonfor the picketing of the Xavier Street project was to force or require Churchesto cease doing business with other persons,Q.Well, now, was the purpose of this picket to cause Churches to quitdoing business with anybody?A. I didn't even know who Churches was doing business with at thetime we placed the picket there. I am not interested in who Churchesdoes business with ; I am only interested in the union membership and thewage scales on the job.Q. (By Trial Examiner SPENCER.) It is your testimony that you didnot have the knowledge when you were dealing with Churches that he wassubcontracting a portion of that work?A. Oh, yes, I assumed that he was, most of them do, most of the buildingcontractors sublet most of their work, but I hadn't taken the trouble to findout who was on the job.Goold further testified that while he had determined that certain nonunion work-men were employed on the project, he was not "interested" in whether theywere employees of the contractor or the subcontractor, and did not in factknow whether the nonunion employees on the job were employees of Churchesor of a subcontractor. It is clear, however, that from his February 25 conversa-tion with Churches, he knew that some of the work was being subcontractedand the identity of at least some of the subcontractors.Whether or not heconsidered this of paramount importance is another matter.Of the subcontractors engaged on the project, Imes and Ramstetter had a signon the premises stating that their firm was doing the plastering on the job.B. The issuesThe Respondent argues that the Board lacks jurisdiction because this is not alabor dispute affecting commerce within the meaning of the Act. I have foundthat the employers here involved are engaged in commerce within the meaningof the Act. The Respondent argues further, however, that assuming the Boardhas jurisdiction, nevertheless the Board has declined in representation and otherproceedings under the Act which do not involve an alleged violation of Section8 (b) (4) to assert jurisdiction in comparable enterprises which are predomi-nantly intrastate in character ; in short, that inasmuch as Respondent, and otherlabor organizations similarly situated, are denied the protection of the Act, theBoard should not, as a matter of equity and public policy, assert jurisdiction on .1392DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe basis of charges brought against such labor organizations under Section8 (b) (4).-Respondent seeks the dismissal of the complaint on the further ground that thepeaceful picketing here involved falls within the purview of Section 8 (e) ofthe Act, which provides that the expressing of any view or opinion may not be,used as "evidence of an unfair labor practice under any of the provisions of thisAct, if such expression contains no threat of reprisal or force or promise ofbenefit."I find, upon consideration of the entire evidence in this case, that the-picketing here involved was an expressing of views or opinion which containedno threat of reprisal or force or promise of benefit.This finding, however, isnot, under the Board's decisions on the point, dispositive of the issue.Finally, Respondent urges that to construe the picketing in this case as viola-tive of Section 8 (b) .(4) (A), as alleged, would be to deprive Respondent of the-constitutional guarantee of free speech ; or, stated otherwise, if the Act compelssuch a decision the Act, or that portion of the Act under which this case isbrought, is unconstitutional.Whatever persuasiveness these arguments might have were the undersignedconsidering them as a matter of first impression, is dissipated by decisions inwhich the Board has already ruled on each of these issues contrary to the con-tentions of the Respondent.?Accordingly, I find the Respondent's contentionsto be without merit.Via trita est tittissinia.8The sole remaining issue is whether Respondent's action in placing a single-picket on a building construction job known as the Xavier Street project, is-violative of Section 8 (b) (4) (A) of the Act° The picket was placed on thisproject on the afternoon of February 28, 1949, was continuing at the time of thehearing, and, presumably, is still there. It is agreed.that the picketing has beenconducted in a peaceful orderly manner, that no one has been accosted or in.any way threatened or intimidated either on entering or leaving the picketedpremises, and that the placard borne by the solitary picket carries the simpletext that the job is unfair to the Building and 'Construction Trades Council.A reason for Respondent's action in placing a picket on the Xavier Street-project was that certain nonunion employees were employed on this project. Itis accepted as fact that Respondent inferred that substandard wages-that is,less than the union scale-were being paid on this project, and that this was anadditional reason for the picketing.I further find that the placing of a picket on the project was a clear signal to:all employees working on the project who were affiliated with one of the unionscomprising the Respondent, to cease work.Therefore, the placing of the picket-on the project both encouraged and induced the employees, or some of them, toengage in a strike or other concerted activity within the meaning of Section:8 (b) (4) (A).8This contention is disposed of inInternational Brotherhood of Electric Workers, Local501 (AFL), et al.,82 NLRB, 1028.7Rite-Form Corset Company, Inc., 75NLRB 174;United Brotherhood of Carpenters andJoiners of America, District Council of Kansas City, Missouri, and vicinity, A. F. of L.,et al.,81 NLRB 802; see also, footnote6, supra.8Broom, Max. 134 ; 10 Coke 142.°The applicable portion of the Act provides :Section 8 (b) it shall be an unfair labor practice for a labor organization or itsagents-(4) to engage in, or to induce or encourage the employees of any employerto engage in, a strike or a concerted refusal in the course of their employment . . .to perform any services, where an object thereof is : (A) forcing or requiring . . .nny employer or other person . . . to cease doing business with any other person ;. DENVER BUILDING AND CONSTRUCTION TRADES COUNCIL 393This much I believe to be beyond question, but "this much" is not sufficientto constitute a violation of Section 8 (b) (4) (A) of the Act.The gravamen ofthe case at bar, is whether the said inducement had as "an object" the "forcingor requiring" Churches l0 to "cease doing business with" his nonunion sub-contractors, all within the meaning of the Act.To give Section 8 (b) (4) (A) its widest literal application would set it atvariance with over-all policies of the Act and, particularly, Section I, 7, and13 thereof.The Board has, therefore, properly construed the term "ceasedoing business with" in the light of the legislative history of the Act, and hasconcluded, rightly I believe, that Congress in Section 8 (b) (4) (A) intended tooutlaw only those union activities of an indirect character known as the sec-ondary boycott." In the case at bar, therefore, it is only necessary to determinewhether Respondent's action in placing a picket on the Xavier Street project,.was of that indirect character known as a secondary boycott. The ease with.which the problem is stated, however, is very quickly dissipated when one under-takes to arrive at a precise and proper definition of terms, with the additional.and paramount duty. of relating any definition arrived at to the intent ofCongress-for it is the intent of Congress which must prevail and not someabstraction out of a lexicon, unless, of course, the two be identical.12Were it notfor this additional duty, the problem would still be studded with pitfalls forneither the courts nor the general authorities have been able to agree, in situa-tions similar to the one presented here, whether a boycott is primary or sec-ondary in character 13It has been said, with more temerity than I would care to venture here, thaton the problem of secondary boycotts "those who would restrict as well as thosewho defend labor's use of economic coercion have each charged into the arenaequipped with many confused visceral reactions but little economic or legalanaylsis." 14Whether or not one agrees with this commentary, it can hardlybe doubted that it "is particularly important in the field of labor law . . .that the activities coming before the courts in the so-called secondary boycottcases be carefully analyzed." 16Duly admonished, we come to the problem at.hand.Diagnosis of an obscure disorder is sometimes achieved through a process ofelimination.We may narrow our inquiry immediately by eliminating fromany further consideration a major portion of those activities commonly called10The complaint alleges that an object of the picketingwas to "force or requite Churches,his subcontractors,and other persons to cease doing businesswith C. J. St.Peter and Imesand Ramstetter."It is clear,however,thatsubcontractors other than St. Peter and Imesand Ramstetter were not"doing business with"St. Peter and Imes and Ramstetter,withinthe meaningof the Act,and there is no showing as to "other persons."11 "It is clear from the legislative history ofthe Act thatSection 8(b) (4) (A) wasaimed at secondary and not primary action."The Pure Oil Company,84 NLRB 315.12 "The term['doing business']has, of course,received a vast amount of judicial con-struction but always in a context so different that it is pointless to explore that field forhelp in construing the term in its present context.Nor is it possible to attach legal conse-quences to all the relationships which the dictionary meaning of the term embraces. . . ."Examination of these expositions of Congressional purpose indicated that the pro-vision was understood to outlaw what was heretofore known as a secondary boycott. It isto the history of the secondary boycott, therefore,that attention should be directed and it isin the light of that historythat the term'doing business'should be evaluated."Douds v.Metropolitan Federation of Architects,75 F.Supp. 672.12 "The most casual observation will disclose that scarcely any two courts treating of thesubject formulate the same definition."GillEngraving Co. v. Doerr,214 Fed. III, 118.1415 George WashingtonLaw Review, 327.1147 Yale Law Journal, 341. 394DECISIONSOF NATIONALLABOR RELATIONS BOARDsecondary boycotts.These are the situations where the actions complained ofare directed against either the supplier or the customer of the employer withwhom the union has its primary dispute. Included in these situations are theso-called "product" boycott."No contention is made, and there is not a scintillaof evidence to support such a contention, that an object of the placing of thepicket on the Xavier Street project was to force or require Churches to ceasedoing business with either his suppliers or his customers, if any. If injury re-sulted from the placing of the picket to either supplier or customer of Churchesor any of his subcontractors, such injury was incidental to and not an object ofthe picketing.In eliminating consideration of this very large body of secondary activities, wealso eliminate from consideration, as a matter of elementary logic, all that por-tion of legislative history which deals with that character of secondary actions,for the reason that it is not applicable to the situation at hand. In short, legis-lative history which shows an intent to bring that species of secondary actionsagainst customers and suppliers of the disputing employer, including the productboycott, within the purview of Section 8 (b) (4) (A), is irrelevant to a considera-tionof the case at bar.17Any attempt to make "subcontractor" synonoinous with,either "customer" or "supplier" would, obviously, be a perversion of terms, com-pletely at variance with meanings commonly understood and historically estab-lished.We come now to that category of secondary actions in which our presentsituation falls, if, indeed, it in truth reflects a true secondary action : i. e. ac-tivities directed against third parties who are neither suppliers nor customers ofthe employer with whom the union has its primary dispute. Subcontractors maybe said to be such third parties, being neither suppliers nor customers of theprincipal contractor, and activities of this character frequently occur in thebuilding construction industry.3sThere is no agreement' among the courts, how-ever, as to whether or not this type of activity constitutes a true secondary boy-cott, and decisions may be cited to support either view. There is no such thingas a "prevailing" view which fits the case at bar, and thereforeno basisfor inferring a congressional intent to bring this type of activity within the pur-view of Section 8 (b) (4) (A). To say here that Congress intended to outlawall"secondary boycotts," is to beg* the question, since the term is not amenableto precise definition and in the welter of definitions that have been attempted,10Both theWatson(Ira A.Watson Company,d/b/a Watson Specialty Store,80 NLRB533) andWadsworth(Wadsworth Building Company),81 NLRB 802)cases are"prpduct"boycott cases,distinguishable for that reason from the case at bar. In theWatsoncasethe Board stated:". . .It is not necessary to decide,nor do we here decide,whether aunion's mere inducing of its members to refuse to work on a common project with non-union employees of another employer constitutesper sea strike proscribed by Section 8(b) (4) (A)."1TI am aware of course that it is not necessary,in order to show Congressional intent,that the legislative history show an intent to cover the particular facts of a given case;nevertheless,in determining what Congress meant by the"secondary boycott,"we can haveno better guide than the concrete examples given in the legislative debates and in thereports of the committees."The "product"boycott is,of course,equally prevalent in the building constructionindustry,and therefore Congressional intent to have S (b) (4) apply to the building tradescarries with it no assurance that Congress intended to bring within the purview of thatsection of the Act the type of action with which we are confronted here. DENVER BUILDING AND CONSTRUCTION TRADES COUNCIL 395there is no agreement that the term is applicable to a situation such as is herepresented "The very term "secondary boycott," as well as the terms associated with it,such as "neutrals," "third parties," "strangers to the dispute," etc., suggestthat its application to a given situation is a matter of degree: i. e. the degreeto which the party or parties against whom the boycott activities are imme-diately directed are removed from responsibility for the primary dispute.Where the boycott activities are directed against customers or suppliers of thedisputant employer, there is normally a degree of removal sufficient to justifythe application of the term "secondary boycott," since neither customer norsupplier is responsible for the conditions which gave rise to the primary dispute.Thesituusof the boycott activities is also a factor not to be ignored in anyrealistic appraisal of a given situation.Normally, boycott activities directedagainst customers and suppliers of the disputant employer occur at the placewhere the customer or supplier, as the case may be, has his seat of business.such action emphasizes the degree of removal from the primary dispute of theperson or persons boycotted, and purposefully inflicts injury on 'strangers tothe dispute.The situation presented by the instant case stands on a different footing.Here we have a single building project, closely integrated, with employeesof both the principal contractor and his subcontractors working side by side.'Some of these employees are union, some are nonunion.There is nothingwhich identifies them to the public as being the employees of the principal con-tractor or of the subcontractor.20Except that they are engaged in differentcraft operations they are indiscriminately intermingled on the job.Both theprincipal contractor and certain of his subcontractors are themselves at workon the job in their separate crafts.The Respondent had no dispute with eitherthe suppliers or the customers of either the principal contractor'or his subcon-tractors.The Respondent objected to nonunion craftsmen working on this job,together with what it reasonably assumed to be nonunion conditions of employ-rnent, and for that reason, and for that reason alone, placed a picket on the job.The placard borne by the solitary picket did not read, this contractor or thatsubcontractor is unfair, but "This job is unfair. . ." In short, it was the jobthat was picketed, and it was because nonunion conditions existed on thejob that the picket was placed there.While it may be said that the generalcontractor, Churches, was in charge of this particular project, as he indubitablywas, the job was actually being performed by both Churches and his subcon-tractors, working side by side, and it was the entire job that was being picketed.The picket was therefore placed at thesitusof the dipute which, as long as thework continued, was a seat of operations for every employer engaged on theproject.The unity of interest among these several employers, their interdependence,and the integration of their activities in time and place, is far more tightly knit11For instance,Wolman in his book,The Boycott in American Trade Unions,(The JohnsHopkins Press,Baltimore) defined "boycott"as "a combination formed for the purpose of.restricting themarketsof an individual or group of individuals."[Emphasis supplied.]"As far as the record shows, only Imes and Ramstetter had a sign on the propertywhich advertised that they were engaged on the project. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan the unity of interest which normally binds a primary disputant to bigsuppliers and customers.21Similarly, the unity of interest among craftsmen.working side by side on the same project, though under different employers,is as tight-knit as if they worked for a single employer. If there is a form of-self-help traditionally and historically employed by labor organizations, it is.the refusal of, union craftsmen to work alongside nonunion craftsmen of thesame or allied crafts.22To the Respondent, and to the general public for that.matter, there is no true distinction between the picketing of this single build-ing project and the picketing of any large department store or other businessestablishment, which has its separate divisions where practitioners of differentcrafts or professions are employed, but all under a single management, and'where the dispute is limited to a single division or craft.But this latter typeof boycott, being clearly primary in character, does not fall within the pur-view of Section 8 (b) (4) (A).In view of all these circumstances, Goold's testimony that Respondent was-not interested in whether employees working on the Xavier Street projectwere employed by Churches or one of his subcontractors, but was solely interestedinwhether or not union conditions prevailed on thejob,is entirely credible.."From the standpoint of economic realities it makes no difference whether theworkers on the Xavier Street project were employed directly by Churches orwere employed by some `subcontractor.' " 83It is argued, however, that the action complained of was secondary in charac-ter because Respondent had no dispute with -Churches, the principal contractor.Assuming that the picketing was directed against Churches and none other,I still am unable to agree that Churches merits the appellation of disinterestedthird party, neutral, stranger to the dispute, innocent bystander, or any of thedescriptive terms appropriately applied to the victim of a true secondary boy-cott.The record is clear that Churches deliberately, after having been fore-warned of the probable consequences of such action, elected to. bring abouta nonunion condition of employment on the Xavier Street project.The Respond-ent gave him fair notice that he could either "go union" or "nonunion," andhe chose the latter course 24 That he did so by subcontracting most of thework on the project to nonunion employers does not serve to remove him fromthe primary dispute to a degree that is normally required to constitute hima truly disinterested party.Were this not true, any employer similarly situ-ated, faced with a primary dispute with a labor organization, could -evade21 Illustrative,is Senator Taft's example of the degree to which a customer is removedfrom his manufacturer-supplier:"Just because the retailer buys soap from a soap manu-facturer it does not seem to me he can be reasonably accused of helping that soap manu-facturer.He is not helping him manufacture soap."Senate Hearings on S. 55 andS. J. Res. 22, 80th Cong., 1st Sess., p. 486.22 "In the absence of any affirmative legislative history indicating that Section 8 (b)(4) (A) was intended to curb traditionalprimaryaction by labor organizations, and be-cause the only available legislative history indicates the contrary,we conclude that thesection does not outlaw any of the primary means which unions traditionally use to presstheir demands on employers."The Pure Oil Company,84 NLRB 315.11Respondent'sBrief.21"The notification by the defendants to the general contractors and owners, of theprobability of a strike by them in case the plaintiff was employed on any job on which theywere engaged,was no more than a notice that if nonunion labor was employed on jobs onwhich the defendant union men were employed the defendants would strike....Thenotice was the course of fair dealing. It did not take away the free choice from the con-tractor or owner ; it possessed him of the facts which might affect his decision."CohncfRoth Electric Co.,92 Conn. 161. DENVER BUILDING AND CONSTRUCTION TRADES COUNCIL 397responsibility in the matter by subcontracting all but a negligible portion of thework on the project involved in the dispute, and by retaining two or more unionmembers in his employ, could invoke the protection of 8 (b) (4) (A) againststrike or other boycott activity brought by the union to attain the very objec-tives it sought in its primary dispute."From any realistic appraisal of the situation, it is apparent that Churchesstands at the very fountainhead of the dispute which ultimately gave rise tothe picketing of the Xavier Street project.Under the circumstances of thiscase, it seems unrealistic to assume that he had no responsibility in the estab-lishing and maintenance of the conditions which constitute the subject-matterof the dispute, or had no control over these conditions. It is true that the extentto which he, as principal contractor, could control the employment policies ofhis subcontractors under the existing contracts, does not appear.The contractsare not in evidence.St. Peter testified that he had an "oral agreement" to workon Churches' projects as long as his work was "satisfactory."From this itmay be inferred that there were only oral agreements between . Churches andthe subcontractors.Whether the agreements were oral or written does notseem material.Itwould appear, however, that in support of the GeneralCounsel's theory of the case, some showing might appropriately have been madeon the degree of control over employment policies of the subcontractors, if any,allowed Churches under the several agreements, and it is observed in thisconnection, that on another building project in Denver, where one of the unionsaffiliated with Respondent demanded the removal of a, nonunion craftsman, itwas the general contractor who required his removal, although the craftsmanin question was employed by a subcontractor "" But whether or not Churches,under existing contracts with his subcontractors, could require the removal ofnonunion craftsmen from the job, as general contractor he clearly had therequisite authority and means to so organize and conduct the Xavier Streetproject that union conditions would prevail, and his failure to do so gave riseto the primary dispute.And though he now appears to be the sole employerworking on the project, the picketing continues.-'To suggest that he had nointerest in the dispute "is to look at the form and remain blind to substance.In every meaningful sense" he had made himself a "party to the contest."Therefore, in picketing the Xavier Street project, the Respondent "was notextending its activity to a front remote from the immediate dispute but to oneintimately and indeed inextricably united to it.,, 28Upon. consideration of the entire record in this case, I am disposed to viewthe picketing of the Xavier Street project as primary rather than secondaryactivity, and for that reason not within the purview of Section 8 (b) (4) (A)25See,Mill v. Plumbers Union,23 L. R. R. M. 2559 (W. D. Mo.).25Testimony of Hubert Plante.27Cf.:Denver Building and Construction Trades Council, et at,82 NLRB 1195, where oncethe subcontractor objectionable to the union left the job, the pickets were withdrawn.25Douds v. Metropolitan Federation of Architects,75 F. Supp. 672 (S. D. N. Y.), citing:Bakery DriversLocal v.Wohl,315 U. S. 769; cf.Carpenters Union v. Ritter's Cafe,315U. S. 722.While I regard the language quoted from theDoudscase applicable to theinstant situation, the case itself is distinguishable from the case at bar.A case morenearly in point, isMills v. Plumbers Union,23 LRRM 2559 (W. D. Mo.). District Courtorders in injunction proceedings have no binding effect on the Board, however, and do notconstitute precedents for complaint cases.SeeSperry v. Denver Building and Construc-tion Trades Council, et at, 77 F.Supp. 321 (U. S. D. C., Colo.) ;Graham v. Boeing AirplaneCo., 22 LRRM 2343. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Act, unless legislative history requires a contrary conclusion. It isdifficult for me to see that it does 29The authorities in viewing legislative history of this section of the Act, tendto place great stress on the utterances of Senator Taft, and particularly hisstatement: "It has been set forth that there are goodsecondaryboycotts andbadsecondaryboycotts.Our committee heard evidence for weeks and neversucceeded in having anyone tell us any difference between different kinds ofsecondaryboycotts.So we have so broadened the provision dealing with sec-ondaryboycotts as to make them an unfair labor practice." [Emphasis supplied.]From this, and like statements, it has beenassumedin some quarters thatCongress intended to outlaw activity of the general character of that present inthe case at bar. I can see little basis for the assumption. The complete textfrom which the above quotation was taken demonstrates its limitations :Mr. TAFT. I do not quite understand the case which the Senator has put.[The case put by Senator Pepper was an example of a product boycott.]This provision makes it unlawful to resort to a secondary boycott to injurethe business of a third personwho is wholly unconcernedin the disagree-ments between an employer and his employees.The Senator will find agreat many decisions written by my father which hold that under the commonlaw a secondary boycott is unlawful.Subsequently, under the provisionsof the Norris-LaGuardia Act, it became impossible to stop a secondary boy-cott or any other kind of a strike, no matter how unlawful it may have beenat common law.All this provision of the bill does is to reverse the effectof the law as to secondary boycott?'(The quotation given in the paragraph,next above follows.)[Emphasis supplied.]Clearly, there is not in the text of this statement, nor is there in any otherstatement of Senator Taft on the matter that has been called to my attention, anybasis for assuming that Congress regarded the type of activity present in the caseat bar asecondary boycott.Senator Taft's remarks are liberally interspersedwith concrete examples of the secondary boycott, most if not all of which are"product" boycotts or other boycott activities against customers or suppliers ofthe disputant employer3'And the body of law prior to the Taft-Hartley Act,including the opinions of the Senator's father to which lie refers," which gives" "Section 8 (b) (4) together with Section 303 of the 1947 Act are usually referred to.as the boycott sections.Congress in passing these sectionsseemsto have had threeprincipal types of situations in mind.The first is . . . the refusal of a union to work onproducts manufactured by non-union labor or by members of another union.Thesecondwas the jurisdictional dispute.The third was the situation where a strongunion used its.superior economic strength to force an employer to violate the National Labor Relations.Act."The Secondary Boycott First Annual Conference on Labor, New York University,.at p.364.30 Congressional Record, Vol. 93, at p. 4323.$1For instance, Senator Taft's references to practices of the "New York Electrical Work-ers'Union," clearly referred to a product boycott.Footnote 30,supra.Similarly, theSenate Committee Report at p. 22 refers to a product boycott by Local No. 3 of the IBEW,.apparently the same matter referred to by Senators Taft and Ball.32 See, for example,American Steel Foundries v. Tri City Central Trades Council,257U. S. 184, 209, in which, in distinguishingDuplex Printing Press Co. v. Deering,254 U. S..443, the Supreme Court says of the latter case : "It was a palpable effort on the part of theInternational Association of Machinists to institute a secondary boycott,that is, by coercion,.to use the right of trade of persons having nothing to do with the controversybetweenthe Duplex Company and the Machinist's Union,and having no interest in it,to injure the-Duplex Company in its interstate trade." [Emphasis supplied.]See also,Wrightetal..v.Teamsters' Union,Washington Supreme Court, No. 30505, 24 LRRM 2329: "In defining:the term `secondary boycott', we have said : `While the term secondary boycott is of DENVER BUILDINGAND CONSTRUCTIONTRADES COUNCIL 399definition to the term "secondary boycott," is signally lacking, at least in itshigher branches, in any support for finding that the term properly embracesthe category of activities here under scrutiny.I am convinced, therefore, that neither the facts presented by the case at bar,nor the legislative history of Section S (b) (4) (A), justify a finding of asecondary boycott.For that reason, I shall recommend the dismissal of thecomplaint.CONCLUSIONS OF LAW1.William G. Churches, Imes and Ramstetter, C. J. St. Peter d/b/a PierreRoofing Company, Angerman Sheet Metal Works, Inc., and each of them, areemployers engaged in commerce within the meaning of Section 2 (6) and (7)of the Act.2.The Respondent, Denver Building and Construction Trades Council, Denver,Colorado, has not engaged in, and is not engaging in, any of the alleged unfairlabor practices, within the meaning of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, itis recommended that the complaint, against Denver Building and ConstructionTrades Council, Denver, Colorado, be dismissed in its entirety.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report and Recommended Order or to any other part ofthe record or proceeding (including rulings upon all motions or objections) ashe relies upon, together with the original and six copies of a brief in supportthereof ; and any party may within the same period, file an original and sixcopies of a brief in support of the Intermediate Report and Recommended Order.Immediately upon the filing of such statement of exceptions and/or briefs,the party filing the same shall serve a copy thereof upon each of the otherparties.Statements of exceptions and briefs shall designate by precise citationthe portions of the record relied upon and shall be legibly printed or mimeo-graphed, and if mimeographed shall be double spaced. Proof of service on theother parties of all papers filed with the Board shall be promptly made asrequired by Section 203.85.As further provided in said Section 203.46 shouldany party desire permission to argue orally before the Board, request thereforsomewhat vague signification and has no precise and exclusive denotation, the courts, bothFederal and State, are agreed that any combination will be held to be a secondary boycottif its purpose and effect are to coerce customers or patrons, through fear of loss or bodilyharm, to withhold or withdraw their business relations from the employer who is underattack.(Citing,Union Brewing Co. v. Beck,200 Wash. 474, 490, 93 P. 2d 772.) Thisdefinition is equally in point where the parties coerced aresuppliersrather than customersand patrons."[Emphasis supplied.]sa In making this recommendation, I am not unaware that a violation of 8 (h) (4) (A)has been found in certain cases which bear an over-all factualresemblanceto the case atbar.It is possible, as the General Counsel argues in his cogent and persuasive brief, thatcertain of these, cases are not distinguishable from the case at bar, but inasmuch as everycase of alleged secondary boycott must be tested upon its own facts, the central problem ineach case being a matter of degree, I have felt that the decisions in these cases have notforeclosed me from an independent survey of the facts and the applicable law. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDmust be made in writing to the Board within ten (10) days from the date ofservice of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and rec-ommended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations be adopted by the Board and become its findings, con-clusions, and order, and all objections thereto shall be deemed waived for allpurposes.Dated at Washington, D. C., this 8th day of August 1949.WILLIAM E. SPENCER,Trial Examiner.